UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK DOWNEY,
                                                                   19-CV-5985 (CM)
                                Plaintiff,
                                                                   19-CV-6646 (CM)
                    -against-
                                                      ORDER OF DISMISSAL AND TO SHOW
UNITED STATES OF AMERICA,
                                                        CAUSE UNDER 28 U.S.C. § 1651
                                Defendant.

MARK DOWNEY,

                                Plaintiff,

                    -against-

UNITED STATES OF AMERICA,
                                Defendant.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed these actions pro se. By order dated July 18, 2019, the Court granted

Plaintiff’s requests to proceed without prepayment of fees, that is, in forma pauperis (IFP). The

Court consolidates these actions and dismisses them for the reasons set forth below.

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). While the law

mandates dismissal on any of these grounds, the Court is obliged to construe pro se pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest
[claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.

2006) (internal quotation marks and citations omitted).

                                        BACKGROUND

        Plaintiff Mark Downey filed a 101-page complaint in the 19-CV-5985 case on June 26,

2019, purporting to bring a qui tam action. Twenty days later, he filed a 145-page complaint in

the 19-CV-6646 case, also purporting to bring a qui tam action. Plaintiff also purports to bring

these actions under numerous federal statutes, both civil and criminal.

        The complaints in both actions are substantially similar. In both complaints, Plaintiff

alleges, inter alia, the following:

        This entire Claim is mandated by the qui tam, the False Claims Act and the Dodd-Frank
        Act to generate revenues for the Federal Government to dramatically reduce the
        mounting $21 Trillion Federal Budget Deficit for our Children’s Children; 70% for the
        Federal Government and 30% for the Disabled Plaintiffs.

(Compls. at ¶ III.)

                                          DISCUSSION

A.      The False Claims Act (FCA)

        Plaintiff’s qui tam claims under the False Claims Act (FCA), 31 U.S.C. § 3729, must be

dismissed. The FCA permits private persons to bring suit where there has been fraud on the

federal government. 1 The qui tam provisions of the FCA allow a private plaintiff to sue persons

who knowingly defraud the federal government. See United States ex rel. Eisenstein v. City of

New York, 556 U.S. 928, 932 (2009). Pro se litigants, however, lack statutory standing to bring

qui tam claims under the FCA. See United States ex rel. Mergent Servs. v. Flaherty, 540 F.3d 89,


        1
          The FCA imposes civil liability upon “any person” who, among other acts, “knowingly
presents, or causes to be presented, to an officer or employee of the United States
Government . . . a false or fraudulent claim for payment or approval.” 31 U.S.C. § 3729(a). A suit
under the FCA may be brought by either the federal government or by a private person, or
“relator,” who sues for the United States in a qui tam action. 31 U.S.C. § 3730(a), (b)(1).
                                                 2
93 (2d Cir. 2008); Klein v. City of New York, 10-CV-9568 (PAE) (JLC), 2012 WL 546786, at *5

(S.D.N.Y. Feb. 21, 2012). Because Plaintiff, as a pro se litigant, lacks standing to assert his qui

tam claims under the FCA, the Court dismisses those claims for failure to state a claim.

B.      Remaining Claims

        Plaintiff’s remaining claims are dismissed as frivolous. A claim is frivolous when it

“lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989),

abrogated on other grounds by Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007); see also Denton

v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a finding of factual frivolousness is

appropriate when the facts alleged rise to the level of the irrational or the wholly incredible”);

Livingston, 141 F.3d at 437 (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d

at 474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on

which he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. The Court therefore

dismisses Plaintiff’s remaining claims as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

C.      Litigation History

        A review of the Public Access to Court Electronic Records (PACER) database reveals

that Plaintiff has filed 28 actions in United States District Courts nationwide, and many of these

actions have been deemed frivolous or meritless.

        From June 19, 2019, through July 17, 2019, Plaintiff has filed 18 complaints that are

substantially similar to the complaints filed in this Court. See e.g. Downey v. United States, No.

19-CV-6480 (CJS) (W.D.N.Y. July 11, 2019) (dismissing action with prejudice); Downey v.



                                                   3
United States, No. 19-CV-1872 (PX) (D. Md. July 8, 2019) (dismissing action for failure to state

a claim); Downey v. United States, No. 19-CV-11414 (RGS) (D. Mass. July 1, 2019) (same);

Downey v. United States, No. 19-CV-22678 (KMW) (S.D. Fla. July 1, 2019) (same). By order

dated March 26, 2019, Plaintiff was barred by the United States District Court for the Eastern

District of Virginia from filing any new civil action or pleadings in any closed actions in that

court without first obtaining permission. See Downey v. United States, No. 19-CV-0233 (E.D. Va.

Mar. 26, 2019).

       In light of this litigation history, Plaintiff is ordered to show cause why he should not be

barred from filing any further actions in this Court IFP without first obtaining permission from

this Court to file his complaint. See Moates v. Barkley, 147 F.3d 207, 208 (2d Cir. 1998) (per

curiam) (“The unequivocal rule in this circuit is that the district court may not impose a filing

injunction on a litigant sua sponte without providing the litigant with notice and an opportunity

to be heard.”).

       Within thirty days of the date of this order, Plaintiff must submit to this Court a

declaration, in 19-CV-5985 (CM), setting forth good cause why the Court should not impose this

injunction upon him. If Plaintiff fails to submit a declaration within the time directed, or if

Plaintiff’s declaration does not set forth good cause why this injunction should not be entered, he

will be barred from filing any further actions IFP in this Court unless he first obtains permission

from this Court to do so.

                                          CONCLUSION

       The Clerk is directed to assign these matters to my docket, mail a copy of this order to

Plaintiff, and note service on the docket in both cases. The Court consolidates these two actions

for the purpose of this order. The Clerk of Court is further instructed enter judgment in 19-CV-

6646 (CM), and to hold 19-CV-5985 (CM) open on the docket until a civil judgment is entered.
                                                  4
         The complaints, filed in forma pauperis under 28 U.S.C. § 1915(a), are dismissed as

frivolous and for failure to state a claim upon which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B)(i), (ii). Plaintiff shall have thirty days to show cause by declaration, in 19-CV-

5985 (CM), why an order should not be entered barring Plaintiff from filing any future action in

forma pauperis in this Court without prior permission. A declaration form is attached to this

order.

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     August 2, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  5
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
